DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “another portion” (claim 21, line 15) and the means to releasably hold the insert member at “at least three distinct axial positions relative to the receiving part” (claim 21, lines 16-17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to make clear what the “another portion” is (claim 21, line 15), or how the insert member is held at “at least three distinct axial positions relative to the receiving part” (claim 21, lines 16-17). 

Claim Objections
Claim 15 is objected to because of the following informalities: line 2, it appears that after “member”, “and” or the like should be inserted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not make clear what the “another portion” (claim 21, line 15) of the device is. Furthermore, regarding lines 16-17, neither the “three distinct axial positions” nor how the insert member is held at the positions is disclosed. For examination purposes and as best understood, these limitations will be considered as any engagement structure on any portion of the device and any structure that allows at least three different adjustment positions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, 17-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ralph et al. (“Ralph”; 5,882,350; cited by Applicant).
Regarding claim 1, Ralph discloses a bone anchoring device (Fig. 9) comprising: a receiving part 200 having a first end (top), a second opposite end below the first end, a central axis extending between the first and second ends (central vertical axis), and a coaxial passage 201 (Fig. 7) extending therethrough, wherein the receiving part is configured to pivotably receive (Fig. 9) a head 122 (Fig. 4) of an anchoring element 120 such that the anchoring element can assume a plurality of angular positions relative to the receiving part (Fig. 9); a pressure member 142 (Fig. 9) positionable and movable in the passage; and an insert member 132 (Fig. 6) positionable at least partially in the pressure member (id.) and movable axially relative to the pressure member between a first position and a second position (cf. Figs. 6 and 9) for exerting an adjustable pressure on the head of the anchoring element to lock the head relative to the receiving part (see, e.g., col. 7, lines 40-48); wherein when the pressure member 142 is in the passage and the insert member is in the pressure member, a first engagement structure (e.g., 140; Fig. 5) of the insert member 132 that has at least one of an upwardly facing engagement surface (top) or a downwardly facing engagement surface (curved underside of 140) is configured to engage a second engagement structure (e.g., inner ceiling of 142 or lower edge 145; Fig. 5) of the pressure member 142 to releasably hold the insert member 132 at the first position against movement towards the second position and to releasably hold the insert member at the second position against movement towards the first position (e.g., when clamped).
	Regarding claim 2, the pressure member 142 defines a central bore 148 (and continuing through 143; Fig. 5) and the insert member 132 is movable at least partially in the central bore (see, e.g., col. 6, lines 49-52).
	Regarding claim 3, the first and second engagement structures (supra, at claim 1) form an advancement structure (i.e., sliding surface 146; col. 6, lines 49-52) between the pressure member 142 and the insert member 132.
	Regarding claim 4, the outer surface of the advancement structure 146 comprises threads 147 (Fig. 5).
	Regarding claim 5, the pressure member 142 is movable axially in the passage 201 (and 205; Figs. 7 and 9; col. 6, lines 54-57), and wherein the receiving part 200 comprises an abutment (bottom of lower threads 216) that restricts upward movement of the pressure member (when not rotated out; cf. col. 8, lines 18-22) to provide a counterforce when the insert member presses onto an inserted head.
	Regarding claim 6, the pressure member 142 comprises a support surface (the top annular surface; Fig. 9) for a rod 250, and wherein an opening 148 (Fig. 6) is provided in the support surface to provide access to the insert member 132 when a rod is not inserted in the receiving part.
	Regarding claim 7, the pressure member 142 further comprises a stop (e.g., surface 144; Fig. 6) that is different from the second engagement structure (supra) for limiting upward movement of the insert member relative to the pressure member (Fig. 6).
	Regarding claim 8, the anchoring element comprises a head 122 and a shank 126 for anchoring in bone (col. 6, lines 1-2).
	Regarding claim 9, the insert member 132 comprises a head contacting surface (e.g., 134; Fig. 5) configured to facilitate pivoting of the head relative to the insert member for the shank to assume a plurality of angular positions relative to the receiving part (Fig. 6).
	Regarding claim 10, the insert member 132 is capable of exerting a first pressure on the head 122 at the first position to hold the head at an angular position that can be adjusted by overcoming the first pressure, and wherein the insert member exerts a second pressure on the head that is greater than the first pressure at the second position to provisionally lock the angular position of the head (see, e.g., col. 7, lines 40-48).
	Regarding claim 11, the insert member 132 comprises a head contacting surface 134 (Fig. 5) with a shape configured to provide a connection with the head so that the shank is held at a set angular position relative to the receiving part, e.g., when fully tightened.
	Regarding claim 12, the set angular position is capable of being set at a zero angle position where the shank is substantially aligned with the central axis, if desired.
	Regarding claim 13, the shape (semi-spherical) of the head contacting surface 134 is configured to provide a form-fit connection with the semi-spherical head 122 (Fig. 9; col. 6, lines 3 and 25). 
	Regarding claim 14, the head contacting surface comprises an edge at the base of portion 134 (see, e.g., Fig. 6) capable of providing feedback when the head is pivoted in and/or out of the set angular position (e.g. by providing an angular limit or stop and corresponding tactile feedback).

    PNG
    media_image1.png
    582
    552
    media_image1.png
    Greyscale

	Regarding claim 15, the edge is formed at a lower end of the insert member 132 and configured to contact a free end surface of the head (Fig. 6). 
	Regarding claim 17, the anchoring element 120 is insertable from the first end of the receiving part 200 and the pressure member 142 is configured to exert pressure on an upper side of the head (see, e.g., Fig. 6).
	Regarding claim 18, the anchoring element 120 is insertable from the second end of the receiving part and the bone anchoring device comprises a compressible portion (about slots 133; Fig. 5) configured to exert lateral pressure on the head. (see, e.g.,  col. 6, lines 25-27; Fig. 10). 
	Regarding claim 19, a locking member 185 (Fig. 9) is configured to act via an inserted rod 250 on the pressure member 142 to lock the head 122 relative to the receiving part 200.
	Regarding claim 21, Ralph discloses a bone anchoring device (Fig. 9) comprising:
a receiving part 200 having a first end (top), a second opposite end below the first end, a central axis extending between the first and second ends (central vertical axis), and a coaxial passage 201 (Fig. 7) extending therethrough, wherein the receiving part is configured to pivotably receive (Fig. 9) a head 122 (Fig. 4) of an anchoring element 120 such that the anchoring element can assume a plurality of angular positions relative to the receiving part (Fig. 9); a pressure member 142 (Fig. 9) positionable and movable in the passage; and an insert member 132 (Fig. 6) engageable with and positionable at least partially in the pressure member 142 (id.); wherein when the pressure member 142 is in the passage, the insert member 132 is in the pressure member 142, and while the pressure member remains stationary at a same axial position in the receiving part, the insert member is capable of movable axially upward relative to the receiving part, while a first engagement structure (e.g., 140; Fig. 5) of the insert member 132 that has at least one of an upwardly facing engagement surface (top) or a downwardly facing engagement surface (curved underside of 140 or alternatively, surface 135; Fig. 5) is configured to engage a second engagement structure (e.g., 144 or inner ceiling of 142) on another portion of the bone anchoring device and is capable of releasably holding the insert member at at least three distinct axial positions relative to the receiving part, depending on how tight the connection is made.
	Regarding claim 22, Ralph discloses a method of coupling a rod 250 to a bone (e.g., col. 6, lines 1-2) using a bone anchoring device (Fig. 9) comprising an anchoring element 120 comprising a head 122 (Fig. 4) and a shank 126 for anchoring in bone, a receiving part 200 (Fig. 9) having a first end (top), a second opposite end below the first end, a central axis extending between the first and second ends (central vertical axis), and a coaxial passage 201 (Fig. 7) extending therethrough, wherein the receiving part 200 is configured to pivotably receive (Fig. 9) the head 122 such that the anchoring element 120 can assume a plurality of angular positions relative to the receiving part (Fig. 9), a pressure member 142 (Fig. 9) positionable and movable in the passage, an insert member 132 (Fig. 6) positionable at least partially in the pressure member (id.) and movable axially relative to the pressure member between a first position and a second position (cf. Figs. 6 and 9) for exerting an adjustable pressure on the head of the anchoring element to lock the head relative to the receiving part (see, e.g., col. 7, lines 40-48), wherein a first engagement structure (e.g., 140; Fig. 5) of the insert member 132 that has at least one of an upwardly facing engagement surface (top) or a downwardly facing engagement surface (curved underside of 140) is configured to engage a second engagement structure (e.g., inner ceiling of 142 or lower edge 145; Fig. 5) of the pressure member 142 to releasably hold the insert member 132 at the first position against movement towards the second position and to releasably hold the insert member at the second position against movement towards the first position (e.g., when tightened or further clamped and locked), and a locking member 185 (Fig. 9), the method comprising: anchoring the shank of the anchoring element 120 in bone (col. 8, lines 23-24); adjusting the angular position of the receiving part 200 relative to the shank 126 of anchoring element 120 when the head 122 is in the receiving part 132 (Fig. 9), the pressure member 142 is in the passage 201, and the insert member 132 is at the first position in the pressure member; adjusting the insert member 132 to the second position to lock the angular position of the receiving part relative to the shank (col. 7, lines 4-48); connecting the rod 250 to the receiving part 200; inserting the locking member 185 into the receiving part 200; and advancing the locking member 185 in the receiving part 200 to lock the rod 250 relative to the receiving part 200 (see also col. 8, lines 7-34; Fig. 9).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ralph et al. (“Ralph”; 5,882,350; cited by Applicant) in view of Biedermann et al. (“Biedermann”; 2010/0234902; cited by Applicant).
Regarding claim 16, Ralph discloses the claimed invention except for the flexible legs configured to be resiliently compressed by a portion of the receiving part to exert a biasing force on the head of the anchoring device. Biedermann teaches providing flexible legs 92 (e.g., Figs. 15-17) configured to be resiliently compressed by a portion provided on the receiving part to exert a biasing force on the head and establish a desired pre-locking position (see, e.g., paras. 0056-0058). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the bone anchoring device of Ralph with flexible legs configured to be resiliently compressed by a portion of the receiving part to exert a biasing force on the head of the anchoring device, in view of Biedermann, in order to exert a biasing force on the head and establish a desired pre-locking position.
Regarding claim 20, Ralph discloses the claimed invention including a configuration that permits polyaxial movement (supra), but does not explicitly teach also providing a configuration to maintain monoaxial position. Biedermann teaches an anchoring device (e.g., Fig. 2) wherein an insert member 8 (Fig. 1) can comprise a head contacting surface configuration for polyaxial movement and another interchangeable configuration to hold the head in a monoaxial position (see, e.g., para. 0061). This modular system allows ready utilization of a desired polyaxial or monoaxial configuration in which all necessary components are available prior to surgery (see, e.g., para. 0012). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the bone anchoring device of Ralph with an interchangeable alternative insert member and associated anchoring element configured to hold the head in a monoaxial position, in view of Biedermann, to allow ready utilization of a desired polyaxial or monoaxial configuration in which all necessary components are available prior to surgery. It is noted that with both the polyaxial and monoaxial configurations being thus provided, the same can be characterized as a kit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773